SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-25233 PROVIDENT NEW YORK BANCORP (Exact Name of Registrant as Specified in its Charter) Delaware 80-0091851 (State or Other Jurisdiction of (IRS Employer ID No.) Incorporation or Organization) 400 Rella Boulevard, Montebello, New York (Address of Principal Executive Office) (Zip Code) (845) 369-8040 (Registrant’s Telephone Number including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes TNo o Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer T Non-Accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNoT Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Shares Outstanding Classes of Common Stock as ofAugust 2 , 2010 $0.01 per share 1 PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES QUARTERLY PERIOD ENDED JUNE 30, 2010 PART I.FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Financial Condition (unaudited) at June 30, 2010 and September 30, 2009 3 Consolidated Statements of Income (unaudited) for the Three Months Ended and Nine Months Endedand March 2006 June 30, 2010 and June 30, 2009 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the Nine Months Ended June 30, 2010 5 Consolidated Statements of Cash Flows (unaudited) for the Nine Months Ended June 30, 2010 and 2009 6 Consolidated Statements of Comprehensive Income (loss) (unaudited) for the Three Months Ended and Nine Months Ended June 30, 2010 and 2009 8 Notes to Consolidated Financial Statements (unaudited) 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item 3. Quantitative and Qualitative Disclosures about Market Risk 36 Item 4. Controls and Procedures 37 PART II.OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1.A. Risk Factors 38 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. (Removed and reserved). 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 2 Table of Contents PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (unaudited) (In thousands, except share data) June 30, September 30, ASSETS Cash and due from banks $ $ Securities (note 7) Available for sale (including $410,913 and $521,228 pledged as collateralfor borrowings and deposits at June 30, 2010 and September 30, 2009 respectively) Held to maturity, at amortized cost (fair value of $41,521 and $45,739 at June 30, 2010 and September 30, 2009, respectively) Total securities Loans held for sale Loans (notes 4 and 5): One to four family residential mortgage loans Commercial real estate and commercial business Acquisition, development and construction Consumer loans Gross loans Allowance for loan losses ) ) Total loans, net Federal Home Loan Bank ("FHLB") stock, at cost Accrued interest receivable Premises and equipment, net Goodwill Core deposit and other intangible assets Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits (note 8) $ $ FHLB borrowings (including repurchase agreements of $225,500 and $230,000 at June 30, 2010 and September 30, 2009, respectively) (note 9) Borrowings senior debt (FDIC insured) (note 9) Mortgage escrow funds Other liabilities Total liabilities STOCKHOLDERS' EQUITY : Preferred stock (par value $0.01 per share; 10,000,000 shares authorized; none issued or outstanding) - - Common stock (par value $0.01 per share; 75,000,000 shares authorized; 45,929,552 issued; 38,628,477 and 39,547,207 shares outstanding at June 30, 2010 and September 30, 2009, respectively) Additional paid-in capital Unallocated common stock held by employee stock ownership plan ("ESOP") ) ) Treasury stock, at cost (7,301,075 and 6,382,345 shares at June 30, 2010 and September 30, 2009, respectively) ) ) Retained earnings Accumulated other comprehensive income, net of taxes Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to unaudited consolidated financial statements 3 Table of Contents PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (unaudited) (Dollars in thousands, except share data) For the Three Months For the Nine Months Ended June 30, Ended June 30, Interest and dividend income: Loans $ Taxable securities Non-taxable securities Other earning assets Total interest and dividend income Interest expense: Deposits Borrowings Total interest expense Net interest income Provision for loan losses ( note 5) Net interest income after provision for loan losses Non-interest income: Deposit fees and service charges Net gain on sale of securities Title insurance fees Bank owned life insurance Gain (loss) on sale of premises and equipment - - ) Gain on sale of loans 45 Investment management fees Fair value loss on interest rate cap ) - ) - Other Total non-interest income Non-interest expense: Compensation and employee benefits (note 13) Stock-based compensation plans Occupancy and office operations Advertising and promotion Professional fees Data and check processing Amortization of intangible assets FDIC insurance and regulatory assessments ATM/debit card expense Other Total non-interest expense Income before income tax expense Income tax expense Net Income $ Weighted average common shares: Basic Diluted Per common share (note 11) Basic $ Diluted $ 4 Table of Contents PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (unaudited) (In thousands, except share data) Accumulated Number Additional Unallocated Other Total of Common Paid-In ESOP Treasury Retained Comprehensive Stockholders’ Shares Stock Capital Shares Stock Earnings Income Equity Balance at September30, 2009 $ $ $ ) $ ) $ $ $ Net income − Other comprehensive income − Total comprehensive income Deferred compensation transactions − − 64 − 64 Stock option transactions, net − 45 − ) − ESOP shares allocated or committed to be released for allocation (37,449 shares) − − ) − − − Vesting of RRP Awards − Other RRP transactions ) − − − ) − − ) Purchase of treasury shares ) − − − ) − − ) Cash dividends paid ($0.18 percommon share) − ) − ) Balance at June30, 2010 $ $ $ ) $ ) $ $ $ 5 Table of Contents PROVIDENT NEW YORK BANCORP AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) (In thousands, except share data) For the Nine Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Provision for loan losses Write down of other real estate owned 44 Depreciation and amortization of premises and equipment Amortization of intangibles Net gain on sales of loans held for sale ) ) Net realized gain on sale of securities available for sale ) ) Fair value loss on interest rate cap - (Gain) loss on sales of fixed assets 54 ) Net amortization of premium on securities Amortization of premiums on borrowings ) ) ESOP and RRP expense ESOP forfeitures (2
